Citation Nr: 1601945	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (which was temporarily located in Gretna, Louisiana at that time).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In his April 2009 substantive appeal, the Veteran requested a Board hearing, which was scheduled for April 2012.  He did not report to this hearing, and good cause has not been shown for the failure to appear.  As such, no further hearing action is required, as the request is deemed withdrawn.  See 38 C.F.R. §§ 20.700, 20.704(d) (2015).

The issue on appeal was previously remanded by the Board in May 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's diabetes disability.  This was accomplished, and the claims were readjudicated in a November 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDING OF FACT

For the entire increased rating period, the Veteran's type II diabetes mellitus has required insulin use and restricted diet, but has not required regulation of activities.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent disabling for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in October 2006 that informed him of the requirements needed to establish an increased rating for his service-connected disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examinations on the issue of increased rating for service-connected diabetes mellitus.  VA provided the Veteran with VA examinations in February 2010 and October 2015.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected diabetes mellitus disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating - Diabetes Mellitus, Type II

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

The evidence includes a February 2010 VA examination.  During the evaluation, it was noted that, after service, the Veteran started working for the Shell plant and then worked at a plywood company.  He then welded for approximately 20 years.  In 2001, the Veteran had bilateral knee replacement and had not worked since that time.  The Veteran reported that he continued to do work in the garden and some minor plowing.  The examiner noted that most of the Veteran's limitation problems were "associated with his knees and not diabetes."  

Specifically regarding regulation of activities, the February 2010 VA examiner noted that the Veteran was found to have onset of diabetes at the age of 52.  He was hospitalized on only one occasion because his blood sugar was too high.  The Veteran reported that he followed a diabetic diet and restricted his diet.  Upon examination, the examiner noted that the Veteran ambulated down the hall with a normal upright gait.  Posture was appropriate and normal, and he did not  wear glasses for near or distant vision.  According to the examiner, there was no restriction on his activities on account of his diabetes disability.  The Veteran did state that he experienced shortness of breath, but the examiner noted that this was "more than likely due to his coronary artery problem, and he has bilateral knee replacements."  The Veteran's diabetic treatment was noted to include glyburide and insulin.  The examiner further stated that the Veteran saw his diabetic care provider about every three months as a routine visit.  In sum, the examiner diagnosed the Veteran with type 2 diabetes mellitus, which was now insulin dependent.  The examiner further noted that the Veteran had no restrictions in his activities, as specifically due to his diabetes.  The Veteran's restriction in his activities was noted to be more related to the bilateral knee replacement.

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA examination in October 2015.  Treatment was noted to include a prescribed oral hypoglycemic agent and more than 1 injection of insulin per day.  It was also noted that the Veteran did not require regulation of activities as part of his medical management for diabetes.  The Veteran was noted to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice a month.  The Veteran had not had any episodes of ketoacidosis or hypoglycemia that required hospitalization in the past 12 months.  The examiner further stated that the Veteran's diabetes disability did not impact his ability to work.  

VA treatment records document continued treatment for the Veteran's diabetes with oral medication and insulin; however, they do not show regulation of activities.  In a recent October 2015 VA treatment record, it was noted that the Veteran presented for his four month follow-up for diabetes.  The VA physician noted that the Veteran had been compliant with his medications and diet, but not with exercise.  The Veteran was encouraged to modify his lifestyle, to include more aggressive diet, exercise, and weight loss.  The Board finds that this does not suggest that the Veteran's diabetes has caused regulation of activities.

In the December 2015 Informal Hearing Presentation, the Veteran's representative noted that the Veteran no longer has the stamina required to work as a farmer, which poses a hardship.  Although the Board acknowledges that the Veteran may have some difficulty with some activities, the medical evidence does not show that the Veteran's diabetes has caused regulation of activities.  Further, as noted by the February 2010 VA examiner, the Veteran's restriction in his activities was noted to be more related to the bilateral knee replacement than to his diabetes disability.  As noted above, medical evidence, as opposed to lay evidence, is required to support the regulation of activities criterion of a 40 percent disability rating.  Camacho, 21 Vet. App. at 363-365.

The Veteran has already been granted service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and special monthly compensation based on loss of use of a creative organ associated with his diabetes disability.  See August 2014 and December 2014 rating decisions.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for these benefits.  As such, the Board will not address these issues at this time.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not met all the criteria for the 40 percent disability rating under Diagnostic Code 7913 as he has not been shown to require regulation of activities due to his diabetes disability.  As such, the Board finds that a rating in excess of 20 percent for diabetes is not warranted.  The preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication, insulin use, and a restricted diet, without the restriction of activities.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Total Disability Rating Based on Individual Unemployability (TDIU)

When a veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a May 2012 rating decision, the RO granted a 100 percent disability rating for posttraumatic stress disorder, effective May 5, 2010.  In an August 2014 rating decision, the RO also granted special monthly compensation (SMC) based on housebound criteria from October 23, 2013.  Specifically, the RO noted that the Veteran's PTSD was evaluated as 100 percent disabling and, combined with other disabilities independently evaluated as at least 60 percent, the Veteran was entitled to housebound benefits.  

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot.



ORDER

An increased disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


